UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE13D Under the Securities Exchange Act of 1934(Amendment No.14)* Center Bancorp, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 151408101 (CUSIP Number) Lawrence B. Seidman, 100 Misty Lane, Parsippany, NJ 07054 (973) 952-0405 (Name, Address and Telephone Number of Person Authorized toReceive Notices and Communications) January 26, 2009 (Date of Event which Requires Filling of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of ·· 240.13d-1(e), 240.13d-1 (f) or 240.13d-1(g), check the following box. ( ) Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See · 240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No. 151408101 1. Seidman and Associates, LLC22-3343079 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power298,657 8. Shared Voting Power 9. Sole Dispositive Power298,657 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person298,657 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11) 2.30 14. Type of Reporting Person OO 2 SCHEDULE 13D CUSIP No. 151408101 1. Seidman Investment Partnership, LP22-3360359 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power298,217 8. Shared Voting Power 9. Sole Dispositive Power298,217 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person298,217 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11) 2.30 14. Type of Reporting Person PN 3 SCHEDULE 13D CUSIP No. 151408101 1. Seidman Investment Partnership II, LP22-3603662 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power350,691 8. Shared Voting Power 9. Sole Dispositive Power350,691 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person350,691 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11) 2.70 14. Type of Reporting Person PN 4 SCHEDULE 13D CUSIP No. 151408101 1. Broad Park Investors, LLC22-6759307 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power227,719 8. Shared Voting Power 9. Sole Dispositive Power227,719 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person227,719 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11) 1.75 14. Type of Reporting Person OO 5 SCHEDULE 13D CUSIP No. 151408101 1. ChewyGooey Cookies, LP20-4605223 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationDelaware Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power135,133 8. Shared Voting Power 9. Sole Dispositive Power135,133 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person135,133 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11) 1.04 14. Type of Reporting Person PN 6 SCHEDULE 13D CUSIP No. 151408101 1. LSBK06-08, LLC20-8067445 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power129,319 8. Shared Voting Power 9. Sole Dispositive Power129,319 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person129,319 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11) 1.00 14. Type of Reporting Person OO 7 SCHEDULE 13D CUSIP No. 151408101 1. Lawrence B. Seidman###-##-#### 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* PF, WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationU.S.A. Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power1,507,357 8. Shared Voting Power 9. Sole Dispositive Power1,507,357 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person 1,507,357 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11) 11.61 14. Type of Reporting Person IN 8 SCHEDULE 13D CUSIP No. 151408101 1. Raymond Vanaria###-##-#### 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* PF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationU.S.A. Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power38,207 8. Shared Voting Power 9. Sole Dispositive Power38,207 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person38,207 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11) 0.29 14. Type of Reporting Person IN 9 This statement on Schedule 13 D which was filed on June 27, 2006, AmendmentNo. 1 was was filed on September 27, 2006, Amendment No. 2 was filed on November 1, 2006, Amendment No. 3 was filed on January 3, 2007, Amendment No. 4 was filed on January 30, 2007, Amendment No. 5 was filed on February 1, 2007, Amendment No. 6 was filed on March 22, 2007, Amendment No. 7 was filed on May 2, 2007, Amendment No. 8 was filed on May 8, 2007, Amendment No. 9 was filed on May 8, 2007, Amendment No. 10 was filed on May 30, 2007, AmendmentNo. 11 was filed on November 26, 2007, Amendment No. 12 was filed on July 18, 2008, and Amendment No. 13 was filed onAugust 22, 2008on behalf of Seidman and Associates, L.L.C (“SAL”), Seidman Investment Partnership, L.P. (“SIP”), Seidman Investment Partnership II, L.P. (“SIPII”), Broad Park Investors, L.L.C (“Broad Park”), Chewy Gooey Cookies, L.P. (“Chewy”), Lawrence Seidman (“Seidman”), clients of Lawrence Seidman ("Seidman Clients"), Harold Schechter (“Schechter”), Raymond Vanaria (“Vanaria”),Dennis Pollack(“Pollack”) and LSBK06-08, L.L.C. (“LSBK”), collectively, the (“Reporting Persons”) with respect to the Reporting Persons’ beneficial ownership of shares of Common stock (“the Shares”) of Center Bancorp, Inc., a New Jersey corporation, (“the Company”) is hereby amended as set forth below: Such statement on Schedule 13D is hereinafter referred to as the “Schedule 13D”. Terms used herein which are defined in the Schedule 13D shall have their respective meanings set forth in the Schedule 13D. Item 5. Interest in Securities of the Issuer. (a)(b)(c) As of the close of business on January 26, 2009the Reporting Persons owned beneficially an aggregate of1,567,218shares of Common Stock which constituted approximately 12.07%of the12,988,284shares of Common Stock outstanding as of October 31, 2008 as disclosed in the Company's Form 10-Q for the period ended September 30, 2008. Schedule A attached below describes transactions, except for previously reported transactions, in the Common Stock effected by the Reporting Persons within the past sixty (60) days. Except as set forth in this Item 5, none of the Reporting Persons owns beneficially or has a right to acquire beneficial ownership of any Common Stock, and except as set forth in this item 5, none of the Reporting Persons has effected transactions in the Common Stock during the past sixty (60) days, except for previously reported transactions. Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:January 30, 2009 By: /s/ Lawrence B. Seidman Power of Attorney pursuant to Joint Agreement dated June 27, 2006 By: /s/ Lawrence B. Seidman Investments Manager, LSBK06-08, LLC 10 Schedule A Entity Date Purch Cost per Share Cost Shares SAL 12/4/2008 7.8100 15,620.00 2,000 SAL 12/11/2008 7.7400 7,740.00 1,000 SAL 12/18/2008 7.8700 7,870.00 1,000 SAL 1/9/2009 8.0201 15,879.80 1,980 SAL 1/12/2009 7.8633 11,795.00 1,500 SAL 1/23/2009 7.6121 15,224.20 2,000 SAL 1/26/2009 7.3200 7,320.00 1,000 Total 81,449.00 10,480 SIP 12/4/2008 7.8100 15,620.00 2,000 SIP 12/11/2008 7.7400 7,740.00 1,000 SIP 12/18/2008 7.8700 7,870.00 1,000 SIP 1/9/2009 8.0201 15,879.80 1,980 SIP 1/12/2009 7.8633 11,795.00 1,500 SIP 1/23/2009 7.6121 15,224.20 2,000 SIP 1/26/2009 7.3200 7,320.00 1,000 Total 81,449.00 10,480 SIPII 12/4/2008 7.8100 15,620.00 2,000 SIPII 12/11/2008 7.7400 7,740.00 1,000 SIPII 1/9/2009 8.0201 15,879.80 1,980 SIPII 1/12/2009 7.8633 11,795.00 1,500 SIPII 1/23/2009 7.6121 15,224.20 2,000 SIPII 1/26/2009 7.3200 7,320.00 1,000 Total 73,579.00 9,480 LSBK 11/17/2008 8.0583 19,340.00 2,400 LSBK 11/20/2008 7.8850 7,885.00 1,000 LSBK 11/26/2008 7.7982 7,798.20 1,000 LSBK 12/4/2008 7.8100 15,620.00 2,000 LSBK 12/11/2008 7.7400 7,740.00 1,000 LSBK 12/18/2008 7.8682 8,655.00 1,100 LSBK 12/19/2008 7.8625 11,793.80 1,500 LSBK 1/9/2009 8.0201 15,879.80 1,980 LSBK 1/23/2009 7.6121 15,224.20 2,000 LSBK 1/26/2009 7.3200 7,320.00 1,000 Total 117,256.00 14,980 Broad Park 12/4/2008 7.8100 15,620.00 2,000 Broad Park 12/11/2008 7.7400 7,740.00 1,000 Broad Park 12/18/2008 7.8700 7,870.00 1,000 Broad Park 12/19/2008 7.8625 11,793.80 1,500 Broad Park 1/9/2009 8.0201 15,879.80 1,980 Broad Park 1/12/2009 7.8633 11,795.00 1,500 Broad Park 1/23/2009 7.6121 15,224.20 2,000 Broad Park 1/26/2009 7.3200 7,320.00 1,000 Total 93,242.80 11,980 Chewy Gooey 9/18/2008 10.0600 6,881.04 684 Total 6,881.04 684 Raymond Vanaria & Family 12/11/2008 7.8000 5,460.00 700 Raymond Vanaria & Family 12/22/2008 7.9841 2,395.24 300 Raymond Vanaria & Family 1/14/2009 7.8000 5,569.20 714 Raymond Vanaria & Family 1/20/2009 7.8000 2,230.80 286 Raymond Vanaria & Family 1/23/2009 7.8000 7,800.00 1,000 Raymond Vanaria & Family 1/23/2009 7.5000 7,500.00 1,000 Raymond Vanaria & Family 1/23/2009 7.3261 35,165.28 4,800 Raymond Vanaria & Family 1/23/2009 7.5585 15,117.00 2,000 Raymond Vanaria & Family 1/26/2009 7.3000 18,250.00 2,500 Total 99,487.52 13,300 11
